



Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT, made and entered into as of the 25th
day of April 2016, by and between LaSalle Hotel Properties, a Maryland real
estate investment trust (together with its successors and assigns permitted
under this Agreement (the “Company”), and Kenneth G. Fuller (the “Executive”)
(this “Agreement”).
WITNESSETH:
WHEREAS, the Company and the Executive wish to enter into an agreement that
provides benefits to the Executive in the event of certain terminations of the
Executive’s employment with the Company on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1.
Definitions.

(a)
“Board” shall mean the Board of Trustees of the Company.

(b)“Cause” shall mean that the Board concludes, in good faith and after
reasonable investigation, that: (i) the Executive is accused of engaging in
conduct which is a felony under the laws of the United States or any state or
political subdivision thereof; (ii) the Executive engaged in conduct relating to
the Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Executive breached his obligations or covenants under Section 4 of
this Agreement in any material respect; or (iv) the Executive materially failed
to follow a proper and legal directive of the Board or the Chief Executive
Officer of the Company within the scope of the Executive’s duties (which shall
be capable of being performed by the Executive with reasonable effort) after
written notice from the Board or the Chief Executive Officer, as applicable,
advising of such failure and specifying the performance required and Executive’s
failure to perform within 30 days after such notice. For purposes of Section
1(b), no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
or if the result thereof would be unethical or illegal.
(c)“Change in Control” shall mean a change in control of the Company which will
be deemed to have occurred after the date hereof if:
(1)
any “person” as such term is used in Section 3(a)(9) of the Exchange Act (as
defined below), as modified and used in Sections 13(d) and 14(d) thereof except
that such term shall not include (A) the Company or any of its subsidiaries, (B)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the Company’s common
shares, or (E) any person or group as used in Rule 13d-1(b) under the Exchange
Act, is or becomes the Beneficial Owner, as such term is defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power or common shares of the
Company;

(2)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new Trustee (other than (A) a trustee
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3), or (4) of this Section 1(c)
or (B) a trustee whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of trustees of the Company) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the trustees then still
in office who either were trustees at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

(3)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result



1



--------------------------------------------------------------------------------





in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, more than 50% of the combined voting power and common shares of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or
(4)
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect) other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power and common shares of which is owned by shareholders of the
Company in substantially the same proportions as their ownership of the common
shares of the Company immediately prior to such sale.

(d)“Date of Termination” shall mean the effective date of the termination of the
Executive’s employment.
(e)“Earned Bonus” shall mean the average bonus paid for the three most recent
fiscal years pro rated for the portion of the year elapsed. If the calculation
is as of a time after the end of a fiscal year but prior to the actual payment
of the bonus for such fiscal year, then the Earned Bonus shall mean (i) 100% of
the average bonus paid for the three most recent fiscal years plus (ii) the
average bonus paid for the three most recent fiscal years pro rated for the
portion of the then current year elapsed. If, at the time of calculation of
Earned Bonus, Executive shall not have been employed with the Company long
enough to have been eligible to receive a bonus for three fiscal years, then the
target bonus amount established by the Company’s board of trustees or the
compensation committee thereof shall be deemed to be the bonus paid for such
year or years for which Executive was not so employed. For example, if the
calculation were as of February 15, 2013, and the Company had not then paid a
bonus for fiscal year 2013, then the Earned Bonus would be (i) the average of
(x) the bonus paid for fiscal year 2011, (y) the target bonus for 2012 and (z)
the target bonus for 2012 plus (ii) the foregoing average pro rated for the
portion of 2013 then elapsed.
(f)“Effective Date” shall mean the date of this Agreement set forth above.
(g)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(h)“Good Reason” shall mean the occurrence, without the Executive’s prior
written consent, of any of the following in connection with or within one year
after a Change in Control: (i) any material reduction of the Executive’s base
salary or material reduction of the Executive’s target bonus as a percentage of
base salary; (ii) any material adverse change in the Executive’s duties or
responsibilities, including assignment of duties inconsistent with his position,
significant adverse alteration of the nature or status of responsibilities or
the conditions of employment or any material diminution in authority, duties, or
responsibilities, including, without limitation, any such material adverse
change that results from a transaction pursuant to which the Company ceases to
be a Reporting Lodging REIT (as defined below); (iii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Executive is required to report including, without limitation, any material
diminution that results from a transaction pursuant to which the Company ceases
to be a Reporting Lodging REIT; or (iv) relocation of the Company’s headquarters
and/or the Executive’s regular work address of more than 50 miles, which causes
an increase in Executive’s regular commute from his residence. The parties
acknowledge that a significant part of the duties and responsibilities of the
Executive, and of the supervisor to whom the Executive may be required to
report, as applicable, derives from the fact that the Company is a reporting
company under Section 12 of the Exchange Act.
(i)“Reporting Lodging REIT” shall mean a lodging or hospitality company that is
qualified as a real estate investment trust for purposes of federal income
taxation, that is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and that has shares of common equity listed on a securities
exchange registered as a national securities exchange pursuant to Section 6 of
the Exchange Act.
2.
Term.

The Term of this Agreement shall commence on the Effective Date and end on the
third anniversary of such Effective Date and shall be automatically renewed on
an annual basis unless the Board provides notice to the Executive six months
prior to the date this Agreement is automatically renewed; provided, however,
that (i) if a Change in Control is initiated during such period, the Term shall
end on the later of such third anniversary of the Effective Date or one day
after the first anniversary of such Change in Control occurs, and (ii) the Term
may be terminated earlier as provided in Section 3 below. Notwithstanding, in
the event the Executive is entitled to such benefits, such benefits shall be
paid notwithstanding the subsequent expiration of the Term.


2



--------------------------------------------------------------------------------





3.
Termination of Employment.

(a)Termination of Employment by the Company for Cause. The Company may terminate
the Executive’s employment for Cause during the Term upon written notice to the
Executive. If the Executive’s employment is so terminated by the Company, the
Term shall end as of the Date of Termination and the Executive shall thereupon
be entitled solely to the following:
(1)
base salary, and accrued vacation time (if any) earned but not paid prior to the
Date of Termination, payable in a lump sum in accordance with the regular
withholding practices of the Company as in effect from time to time, within two
business days after the Executive’s termination of employment; and

(2)
such other benefits, if any, as are provided under applicable plans, programs
and/or arrangements of the Company;

provided; however, that in the event the Executive is terminated as a result of
subsection (1)(b)(i) and the Executive is subsequently acquitted of the act or
acts referred to therein, then Executive shall be deemed to have been terminated
without Cause as of the date he was originally terminated.
(b)Termination of Employment by the Company Without Cause. The Company may
terminate the Executive’s employment without Cause during the Term upon written
notice to the Executive. If the Executive’s employment is so terminated by the
Company in connection with or within one year after a Change in Control, the
Executive shall thereupon be entitled to the following:
(1)
base salary, Earned Bonus and accrued vacation time (if any) earned but not paid
prior to the Date of Termination, payable in a lump sum in accordance with the
regular withholding practices of the Company as in effect from time to time,
within two business days after the Executive’s termination of employment;

(2)
a cash amount equal to the product of 2.0 times the sum of (x) the Executive’s
annual base salary (based on the annual base salary in effect on the Date of
Termination), plus (y) the average amount of the bonuses paid to the Executive
with respect to the three most recent fiscal years ending before the Date of
Termination (provided that if the termination occurs before the Executive shall
have been employed long enough to have been eligible to receive a bonus for
three fiscal years, then the target bonus amount established by the Company’s
board of trustees or the compensation committee thereof shall be deemed to be
the bonus paid for such year or years for which Executive was not so employed),
payable in a lump sum in accordance with the regular withholding practices of
the Company as in effect from time to time, within two business days after the
Executive’s termination of employment;

(3)
payment of the premiums for continuation of then current health, dental,
disability and life insurance benefits for a period of eighteen (18) months; and

(4)
such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company.

If the Executive’s employment is so terminated by the Company without Cause, but
there has not been any Change of Control, the Executive shall thereupon be
entitled to: (i) same as (1) above; (ii) sum of (x) the Executive’s annual base
salary (based on the annual base salary in effect on the Date of Termination),
plus (y) six months of the average amount of the bonuses paid to the Executive
with respect to the three most recent fiscal years ending before the Date of
Termination (provided that if the termination occurs before the Executive shall
have been employed long enough to have been eligible to receive a bonus for
three fiscal years, then the target bonus amount established by the Company’s
board of trustees or the compensation committee thereof shall be deemed to be
the bonus paid for such year or years for which Executive was not so employed),
payable in a lump sum in accordance with the regular withholding practices of
the Company as in effect from time to time, within two business days after the
Executive’s termination of employment; (iii) payment of the premiums for
continuation of then current health, dental, disability and life insurance
benefits for one year; and (iv) same as (4) above.
(c)Termination of Employment by the Executive for Good Reason. The Executive may
terminate his employment for Good Reason during the Term upon at least 30 days’
prior written notice to the Company which specifically identifies the basis for
such Good Reason. The Company shall have 30 days to remedy the condition and not
be required to pay any amount of severance hereunder. The Executive’s employment
shall terminate upon the date specified in his notice of termination. If the
Company disputes the existence of Good Reason, the issue of whether Good Reason
exists shall promptly be


3



--------------------------------------------------------------------------------





submitted to arbitration in accordance with Section 13. If the arbitrator or
arbitrators conclude that Good Reason does not exist, the Executive shall be
treated as having terminated his employment hereunder without Good Reason on the
date specified in his notice of termination. Upon the termination of the
Executive’s employment by the Executive for Good Reason, the Executive shall be
entitled to the same payments and benefits as provided in the second sentence of
Section 3(b) above; provided, however, that if the Executive terminates his
employment for Good Reason based on a material reduction in his annual base
salary, then the annual base salary to be used in determining the salary
payments in accordance with Section 3(b)(2) above shall be the annual base
salary in effect immediately prior to such reduction.
(d)Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason during
the Term, the Executive shall thereupon be entitled to the same payments and
benefits as provided in Section 3(a) above. A termination of the Executive’s
employment under this Section 3(d) shall be effective upon 30 days’ prior
written notice to the Company and shall not be deemed a breach of this
Agreement.
(e)Stay Bonus. If a Change in Control occurs during the Term, and if the
Executive is still employed by the Company on the first anniversary of such
Change in Control, the Executive shall thereupon be entitled to a cash bonus
payment equal to the product of 0.5 times the sum of (x) the Executive’s annual
base salary (based on the annual base salary in effect on such anniversary),
plus (y) the average amount of the bonuses paid to the Executive with respect to
the three most recent fiscal years ending before such anniversary (provided that
if the termination occurs before the Executive shall have been employed long
enough to have been eligible to receive a bonus for three fiscal years, then the
target bonus amount established by the Company’s board of trustees or the
compensation committee thereof shall be deemed to be the bonus paid for such
year or years for which Executive was not so employed), payable in a lump sum in
accordance with the regular withholding practices of the Company as in effect
from time to time, within two business days after such first anniversary.
Notwithstanding the foregoing, the Executive shall not be entitled to receive
such payment if, on or before such first anniversary of such Change in Control,
the Executive is terminated for Cause, provides notice of resignation or becomes
entitled to payment under Section 3(b) or 3(c) above.
(f)General Release by Executive. Notwithstanding any provision of this Agreement
to the contrary, the Executive acknowledges and agrees that the obligation of
the Company to pay any compensation and benefits under this Section 3 is
expressly conditioned upon the Executive’s timely execution and non-revocation
of an agreement to be bound by a general release of any and all claims against
the Company, including those arising out of or relating to the Executive’s
employment and termination of employment, which shall have become fully
effective. Such general release shall be made in a form satisfactory to the
Company and shall run to the Company, its affiliates and their respective
officers, trustees, employees, agents, successors and assigns.
4.
Prohibited Activity.

(a)The Executive covenants and agrees that (i) during the Term, and (ii) during
the period ending on the first anniversary of his Date of Termination, he shall
not at any time, without the prior written consent of the Company, directly or
indirectly, whether for his own account or as a shareholder, partner, joint
venturer, employee, consultant, lender, advisor, and/or agent, of any person,
firm, corporation, or other entity, solicit, recruit, hire or cause to be hired
any employees of the Company or any of its affiliates or persons who have worked
for the Company or any of such affiliates, or solicit or encourage any employee
of the Company or any of its affiliates to leave the employment of the Company
or any of such affiliates, as applicable.
(b)The Executive declares that the foregoing time limitations are reasonable and
properly required for the adequate protection of the business and the goodwill
of the Company. In the event any such time limitation is deemed to be
unreasonable by any court of competent jurisdiction, the Executive agrees to the
reduction of such time limitation to such period which such court shall deem
reasonable.
(c)The Parties acknowledge that in the event of a breach or threatened breach of
Section 4(a) or 4(b) above, the Company shall not have an adequate remedy at
law. Accordingly, in the event of any breach or threatened breach of Section
4(a) or 4(b) above, the Company shall be entitled to such equitable and
injunctive relief as may be available to restrain the Executive and any
business, firm, partnership, individual, corporation or entity participating in
the breach or threatened breach from the violation of the provisions of Section
4(a) or 4(b) above. Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of Section 4(a) or 4(b) above, including the
recovery of damages.
5.
Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations of the Company under this Agreement may not be


4



--------------------------------------------------------------------------------





assigned or transferred by the Company, except that such rights or obligations
may be assigned or transferred pursuant to a merger, consolidation or
reorganization in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company, and such assignee or transferee
assumes the liabilities, obligations and duties of the Company as contained in
this Agreement, either contractually or as a matter of law.
6.
Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.
7.
Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, subject to the occurrence of
the Effective Date, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto.
8.
Amendment or Waiver.

No provision in the Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
with the title of Executive Vice President or above. No waiver by any Party of
any breach by another Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive and
an authorized officer of the Company with the title of Executive Vice President
or above.
9.
Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
10.    Survivorship.
The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
11.    Beneficiaries/References.
The Executive shall be entitled, to the extent permitted under any applicable
law and under the terms of any applicable plan or program, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
12.    Governing Law/Jurisdiction.
This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the State of Maryland without reference to principles of
conflict of laws.
13.    Resolution of Disputes.
Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Bethesda, Maryland, in accordance
with the rules and procedures of the American Arbitration Association (the
“AAA”). The Company and the Executive will each select an arbitrator, and a
third arbitrator will be selected jointly by the arbitrators selected by the
Company and the Executive within 15 days after demand for arbitration is made by
a Party. If the arbitrators selected by the Company and the Executive are unable
to agree on a third arbitrator within that period, then either the Company


5



--------------------------------------------------------------------------------





or the Executive may request that the AAA select the third arbitrator. The
arbitrators will possess substantive legal experience in the principle issues in
dispute and will be independent of the Company and the Executive. The Company
will pay all expenses (including the reasonable expenses of the Executive,
including his reasonable legal fees) incurred in connection with arbitration and
the fees and expenses of the arbitrators and will advance such expenses from
time to time as required. Except as may otherwise be agreed in writing by the
Parties or as ordered by the arbitrators upon substantial justification shown,
the hearing for the dispute will be held within 60 days of submission of the
dispute to arbitration. The arbitrators will render their final award within 30
days following conclusion of the hearing and any required post-hearing briefing
or other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding and not subject to judicial review, and final judgment may be
entered upon such an award in any court of competent jurisdiction, but entry of
such judgment will not be required to make such award effective.
14.     Notices.
If to the Company:
 
LaSalle Hotel Properties
7550 Wisconsin Avenue, 10th Floor
Bethesda, Maryland 20814
Telephone: 301-941-1500
Facsimile: 301-941-1553
All notices of termination must be in writing and be specific as to this
Agreement and rationale or clause/section of this Agreement.
If to the Executive:
c/o LaSalle Hotel Properties
7550 Wisconsin Avenue, 10th Floor
Bethesda, Maryland 20814

15.    Headings.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
16.    Mitigation.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment, and shall not be
required to mitigate the amount of any such payment if he does obtain other
employment and there shall be no mitigation by the Company of any such payment
if he does obtain other employment.
17.    Counterparts.
This Agreement may be executed in two or more counterparts.
18.     Section 409A.
This Agreement and the amounts payable and other benefits hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code (“Section
409A”). This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. Should any provision of this Agreement be
found not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring the
Executive’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax effect to the Executive of the payments and other benefits under
this Agreement.
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii)


6



--------------------------------------------------------------------------------





the reimbursement of an eligible expense shall be made no later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
that is scheduled to be paid within six months after such separation from
service shall accrue without interest and shall be paid within 15 days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive’s estate following his death.


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
            
LaSalle Hotel Properties
 
 
 
By:
 
/s/ Michael D. Barnello
 
 
Michael D. Barnello
 
 
Chief Executive Officer and President
 
 
 
 
 
 
 
 
/s/ Kenneth G. Fuller
 
 
Kenneth G. Fuller







8

